DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-13 and 16-20 are currently pending.

Claim Rejections - 35 USC § 112
Claims 1, 2, 4-13 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding independent claims 1 and 13, these claims now contain the limitation that the liquid composition consists of a thiol, an ene, and a trialkylborane oxygen-mediated initiator, and optionally carbon fibers, glass fibers, or a silica gel, where in the thiol and the ene are in an unreacted state. A thiol would just be the group SH and an 
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1, 2, 4-13 and 16-20 can be used as claimed and whether claims 1, 2, 4-13 and 16-20 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1, 2, 4-13 and 16-20, it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claims 1, 2, 4-13 and 16-20 read on a reaction of only a thiol and an ene while the specification discloses the reaction of a thiol functionalized monomer and a vinyl-functional monomer (monomer with an ene reactive group).
(b) There is no direction or guidance presented for reaction of only a thiol and an ene.
(c) There is an absence of working examples concerning reaction of only a thiol and an ene.
.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The only disclosure of the MMOD shield including the bumper layer is in Paragraph 35 of the Specification and in original claim 18. However, in Paragraph 35 of the Specification, the bumper layer is only used with two intermediate layers. Thus, the limitation that there is at least one intermediate layer is broader than supported, since it would encompass a single intermediate layer or more than two intermediate layers, for which there is no support. While the claim dependency of claim 18 has been changed to claim 17, the original dependency of claim 17 was to claim 16, not claim 13 from which it currently depends. Thus, original claim 18 required additional limitations that are not required for the current claim dependency, so that original claim also does not support current claim 18.

Claim 1, 2, 4-13 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 13, it is unclear if the recitation of “a thiol” and “an ene” is intended to require just these groups or a thiol-containing compound and an ene-containing compound. Given the “consisting of” language, the Examiner is interpreting that the claim requires just these groups, not compounds containing these groups. 
Claims 2, 4-12 and 16-20 all depend from either claim 1 or clam 13 and thus, are also rendered indefinite. 

Response to Arguments
Applicant's arguments filed December 14, 2020 have been fully considered. 
Applicants argue that the amendment to independent claims 1 and 13 is just a change from an open ended transitional term “comprising” to the closed term “consisting”. However, this change also raises new issues under 35 USC 112(a) and 112(b), since the “consisting of” language seems to preclude a thiol-containing compound and an ene-containing compound, but limits these to the thiol group and ene groups alone. It is suggested that wording from Paragraph 26-28 of the Specification be used to make clear that the components are not limited in that manner.
Applicants argue that the amendment to claim 18, changing the dependency to claim 17, overcomes the rejection under 35 USC 112(a) from the August 13, 2020 Office Action. However, since original claim 17 did not depend directly from claim 13 as it does now, there are still additional limitations that were required of original claim 18 that are no longer required. Thus, original claim 18 does not support current claim 18.

Due to amendments to the claims, claims 5, 6, 16 and 20 are now rejected rather than objected to.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        



February 22, 2021